ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 23 November 2021 for the application filed 5 February 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6-20, filed 23 November 2021, with respect to claims 1, 3-11, and 13-15 have been fully considered and are persuasive.  The previous rejections of claims 1, 3-11, and 13-15have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a combined divan passenger compartment including a combined divan aircraft seat, the combined divan aircraft seat configured to seat at least one passenger, the combined divan aircraft seat having a width greater than a width of the at least one single aircraft seat, the combined divan aircraft seat configured to actuate between a combined divan upright position and a combined divan lie-flat position; a privacy divider separating the combined divan passenger compartment and the at least one single passenger compartment; and a privacy shell including at least one privacy shell element, the at least one privacy shell element configured to conform to a portion of the combined divan aircraft seat, a first section of the at least one privacy shell element configured to engage with an adjacent section of an adjacent privacy shell element of an adjacent aircraft passenger compartment suite, the aircraft passenger compartment suite being positioned within the 
Regarding Claim 15, the prior art of record fails to disclose or teach “a combined divan passenger compartment including a combined divan aircraft seat, the combined divan aircraft seat configured to seat at least one passenger, the combined divan aircraft seat having a width greater than a width of a single aircraft seat, the combined divan aircraft seat configured to actuate between a combined divan upright position and a combined divan lie-flat position; and a stowage compartment configured to stow passenger amenities in a substantially vertical orientation, the stowage compartment proximate to the combined divan aircraft seat, the aircraft passenger compartment suite being positioned within a passenger aircraft between a first aisle and a second aisle, the first aisle and the second aisle being configured in a longitudinal orientation along a longitudinal direction of the aircraft cabin, the first aisle being parallel to the second aisle, the at least one single passenger compartment being accessible from the first aisle and the second aisle, the combined divan passenger compartment being accessible from the first aisle, the stowage compartment of the combined divan passenger compartment preventing access from the second aisle” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/2/2021